The successful outcome of the United Nations Summit to adopt the post-2015 Agenda for Sustainable Development (resolution 70/1) coincided with the seventieth anniversary of the Organization and reflected the joint resolve to face up to, over the 15 years, the many obstacles and global challenges that impede sustainable development for all. The Heads of State and
Government adopted a historic agreement whose goals aim at eradicating poverty and restoring dignity to each individual so that all might enjoy their freedoms and rights.
The twenty-first century should meet the expectations of peoples for higher social justice and for shared prosperity and a healthy environment that is respectful of future generations, as was quite rightly underlined by His Holiness Pope Francis in front of the General Assembly (see A/70/PV.3). The proliferation of conflicts and crises and the millions of victims caught up in their destructive wake further strengthen our determination to pursue the transformation of current models, whose ambition is to match the challenges we are facing.
The continuing tragedy in Syria and the barbaric means used by extremist groups, which is being propagated in West Africa and the Middle East, fill us with horror. Such groups indiscriminately target religious minorities, civilians, women and children — the latter always being the most common victims. In addition, the international community cannot remain indifferent in the face of the destruction of our common human heritage, such as the temples in Palmyra. They are a symbol of the Middle East as the cradle of a culture for thousands of years. We therefore strongly support the Secretary-General’s “Rights Up Front” initiative and his endeavour to establish a plan of action on preventing violent extremism.
In that regard, I should like to remind members that Monaco co-sponsored Security Council resolution 2178 (2014), on foreign terrorist fighters and combating violent extremism. The Principality of Monaco is already implementing Security Council resolutions on freezing assets and imposing economic sanctions on people who might be connected to terrorist networks. Furthermore, Monaco is currently reinforcing its legal framework in the area of national security. We are also actively participating in the fight against money laundering for funds coming from illicit activities.
We are aware of the importance of cooperation between the United Nations and regional organizations. Monaco therefore continues to support a peaceful solution to the crisis in Ukraine. We did so over the course of the last three months of 2014, when we chaired the Organization for Security and Cooperation in Europe (OSCE) Forum for Security Co-operation,
15-29701 15/28

A/70/PV.21 30/09/2015
and we continue to do so today by supporting the work of the OSCE Observer Mission.
The past few months have seen flows of migrants in Europe that have been unprecedented since the Second World War. The dire humanitarian consequences require a coordinated multilateral approach. The European Union plan in that regard provides a timely response. The principle of the responsibility to protect was endorsed by His Serene Highness Prince Albert 10 years ago from this high rostrum; it must be the basis for our collective action in the face of genocide, ethnic cleansing and other crimes against humanity.
The primary responsibility bestowed by the charter of the Security Council to maintain international peace and security brings me to commend the courageous initiative taken by France and Mexico in calling for the voluntary and collective suspension of the right of veto by its five permanent members when dealing with mass atrocities. I take this opportunity today to announce Monaco’s official support for that initiative, as well as the one presented by the Accountability, Coherence and Transparency group to develop a code of conduct that would apply to all Member States.
Let me also express our gratitude to those who promote such specific and ethical measures to reinforce the effectiveness of the Security Council and make its decisions more convincing in the face of public opinion. All of the efforts made to promote better representation in the Security Council merit support. My Government welcomes the recent developments in the intergovernmental negotiation process.
In one month’s time we will celebrate the fifteenth anniversary of the adoption of Security Council resolution 1325 (2000), on women and peace and security, when the results of the global study on its implementation will be released. Unfortunately, we are too sadly familiar with the devastating consequences of conflicts for women, who are often the first victims when they are, however, not responsible for such conflicts. Along with children, they also represent the majority of refugees and displaced persons. Convinced of the importance of the full and active participation of women on an equal footing in preventing conflicts and peacefully resolving them, as well as in peacebuilding and peacekeeping, we therefore call for the implementation of specific measures.
The issues to be tackled by the first humanitarian summit proposed by the Secretary-General are of the
utmost importance, and all the more given that, in addition to the human tragedy I have just mentioned, we must also address the issues of the victims of climate change, natural disasters and a health crisis. In that regard, the international community will have to define a new humanitarian deployment framework that can respond to the growing and complex needs, can support financing and can complement operations by providing planning and long-term development.
Regional consultations have already highlighted the concerns of various stakeholders. They will allow for adequate responses to be found not only that meet the complexity of the humanitarian crises but also the specificity of each of the crises. Monaco has participated actively in that preparatory work, in line with our commitment in the context of our international cooperation policy and as part of the major mobilization by our non-governmental organizations and the Monegasque Red Cross.
The magnitude of the Ebola virus epidemic served once again to demonstrate the absolute need to build effective sustainable health systems that can face up to extraordinary situations. In that regard, Monaco has already expressed its support for the reform that has been begun by the World Health Organization.
The Addis Ababa Action Agenda was developed to facilitate the implementation of the 2030 Agenda for Sustainable Development, with its 17 Goals and 169 targets. The aim is to find an effective way to transform our lifestyles. The technology facilitation mechanism launched during that summit reflects a spirit of collaboration among all development stakeholders for the benefit of developing countries. It also bears witness to the will of the international community to build capacity in a specific manner.
However, those efforts will not be successful without an ambitious and legally binding universal agreement that allows us to fight climate change effectively and to move towards low-carbon and resilient societies and economies. The Principality of Monaco is convinced that the twenty-first Conference of Parties to the United Nations Framework Convention on Climate Change, to be held in Paris, will be part of that trend and will help us to achieve a global climate agreement. Such an agreement is a sine qua non condition for the full implementation of the 2030 Agenda for Sustainable Development.
16/28 15-29701

30/09/2015 A/70/PV.21
That is why Prince Albert has committed the Principality to reducing its greenhouse-gas emissions by 50 per cent by 2030, as compared with 1990 levels. He has also renewed his commitment to carbon neutrality by 2050. In setting those objectives, the Principality demonstrates its willingness to take a full part in the collective effort needed to face one of humankind’s biggest challenges. Despite its low emissions footprint, Monaco will continue to promote innovative means of transportation and consumption, as well as urban planning that is as green as possible.
We cannot talk about the climate without talking about the issue of the oceans, which play a central role in regulating the world’s climate. That is the reason that has led the Principality of Monaco to support the 2015 ocean and climate platform of UNESCO’s Intergovernmental Oceanographic Commission. Monaco is pleased to see that this is an integral part of the sustainable development programme, which strengthens the implementation of the United Nations Convention on the Law of the Sea — a veritable constitution of the oceans. That is the sense behind the personal commitment of Prince Albert and also of his leadership of his Government’s actions in favour of healthy and productive oceans and seas. To ensure the implementation of this agenda, Monaco proposes to convene conferences every three years from 2017 onwards.
For small island developing States the ocean is not just a source of economic and social benefit, it is also an integral part of their identity. For that reason, Monaco has increased its cooperation for climate change adaptation and for the preservation of biodiversity as well as for access to water, the development of sustainable tourism and for capacity-building.
In conclusion, I should like to take this opportunity to remind the Assembly that for several years now Monaco has proposed increasing the protection of marine mammals from the growing threat caused by human beings. We hope that this proposal will be included in the omnibus draft resolution on oceans at this current session.
In 70 years, the United Nations has worked to honour the goals bestowed on it by the Charter. It has repeatedly adapted itself to emerging challenges that have transformed the world since its creation. The political will that prevailed during the United Nations Summit to adopt the Sustainable Development Goals
has served to encourage us to further strengthen the Organization by giving it the means to pursue its noble mandate. We have thus reaffirmed the legitimacy of the values and principles of the Charter of the United Nations in today’s world. The Principality of Monaco remains more than ever convinced that this is necessary, and it will continue to make its modest but resolute contribution to building a better world while respecting our differences.
